       1              Case 4:20-mj-00244-N/A-BGM Document 1 Filed 03/04/20 Page 1 of 1
 .,                                          CRIMINAL COMPLAINT
\I                                                                                DISTRICT of ARIZONA
                    United States District Court
                                                                                  DOCKETNO.
                            United States of America
                                          V.
                                  Joel Fuentes                                    MAGISTRATE'S CASE NO.             ,   ~~-
                              DOB: 1981; U.S. Citizen                                            2() a 00 2 4 'i &(:~J
        Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii), 1324(a)(l)(B)(i), and 1324(a)(l)(B)(iii)
      COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
      On or about March 3, 2020, at or near Nogales, in the District of Arizona, Joel Fuentes, did knowing or in reckless
      disregard that certain aliens, including Yadira Isabel Angel-Escot_o, Angel Lopez-Moreno, Rogelio Ramirez-Cuevas,
      and Alejandra Magdaleno-Diaz, had come to, entered and remained in the United States in violation of law, did
      transport and move said aliens within the United States by means of transportation and otherwise, in furtherance of
      such violation of law and did so for the purpose of private financial gain, and placing in jeopardy the life of any person;
      in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii),1324(a)(l)(B)(i), and 1324(a)(l)(B)(iii).
      BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
      On March 3, 2020, a Border Patrol agent followed a 2012 Toyota Camry rental vehicle near the international boundary
      fence in Nogales, Arizona, which he suspected may be transporting narcotics or humans. The agent stopped the vehicle,
      and as he exited his service vehicle, the Camry sped away at a high rate of speed. The vehicle was later encountered
      on the side of the road by Santa Cruz County Sheriff's Deputies who helped two individuals out of the trunk of the
      vehicle as the agent arrived. Deputies apprehended the driver, Joel Fuentes, hiding along with two other individuals
      two hundred yards from the vehicle. All five passengers who were in the vehicle, including two in the trunk, were
      determined to be illegal aliens and were identified as Yadira Isabel Angel-Escoto, Angel Lopez-Moreno, Rogelio
      Ramirez-Cuevas, and Alejandra Magdaleno-Diaz and a juvenile.

      The material witnesses, Angel-Escoto, Lopez-Moreno, Ramirez-Cuevas, and Magdaleno-Diaz stated they made
      arrangements to be smuggled into the U.S. in exchange for money. They crossed into the U.S. with the help of a guide
      who instructed them to get into the vehicle. Ramirez-Cuevas and Lopez-Moreno were instructed to get into the trunk
      of the vehicle. Angel-Escoto was in the back seat with the juvenile. She said the driver was driving off road and passing
      a lot of vehicles and neither she nor the juvenile had their seatbelts on.

      Magdaleno-Diaz said she crossed with her juvenile daughter and she sat in the front passenger seat next to the driver
      and her daughter was in the backseat hidden on the floor. Fuentes told the back.seat passengers not to wear their
      seatbelts and remain hidden. She also stated that Fuentes grabbed her hair and hit her when she did not understand.
      Sh~ stated that when the vehicle came to a stop it was like a small crash because they were going so fast. After the
      vehicle crashed, Fuentes told them to run.




      MATERIAL WITNESSES IN RELATION TO THE CHARGE: Yadira Isabel Angel-Escoto, Angel Lopez-Moreno,
      Rogelio Ramirez-Cuevas, and Alejandra Magdaleno-Diaz
      DETENTION REQUESTED
           Being duly sworn, I declare that the foregoing is
           true and correct to the best of my knowledge.
      JAA/drh                            ·                   OFFICIAL TITLE
      AUTHORIZED AUSA Josh Ackerman .            Aa4         Border Patrol Agent


                                                                                 DATE
                                                                                 March 4, 2020
